PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/190,998
Filing Date: 14 Nov 2018
Appellant(s): Infineon Technologies AG



__________________
Benjamin Nise
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/16/2022 (hereinafter “the Brief”).

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/24/2022 from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument
	The Appellant has argued (section A.1.a of the Brief) that PAHL teaches away from a first ASIC and a second ASIC as recited in claim 1.  This argument has been fully considered and is not persuasive.  The Examiner agrees with the Appellant that PAHL teaches sharing an ASIC among sensors and that this has advantages over a dedicated ASIC per sensor, however the Examiner maintains that the use of a dedicated ASIC is still obvious based on the disclosure of PAHL. The PAHL reference became US Pat. 10,015,600.  This patent lists two previous patents by Wolfgang Pahl, which are 8,169,041 (which is mentioned in para. 3 of PAHL, hereinafter ‘041) and 8,611,566 (hereinafter ‘566).  ‘041 teaches that there can be multiple sensors (“array” in col. 12 lines 14) each having a dedicated ASIC (reference character 2 in the FIGS.)  ‘566 teaches a MEMS microphone with a dedicated ASIC (col. 2 lines 29-35; col. 4 lines 46-55).  Therefore when PAHL mentions “previous solutions with individual microphones each having a dedicated ASIC chip” in para. 15, he is discussing his own previously patented inventions.  The fact that an inventor has patents from ten years ago for the limitation in question and has since moved on to other things is not evidence of non-obviousness, but is rather strong evidence of obviousness.  The examiner maintains that PAHL’s discussion of his own prior art shows that such a solution is known and obvious even if he has since come up with different solutions.  The Examiner has provided logical reasoning as to why one skilled in the art would be motivated to choose a dedicated ASIC over a shared ASIC (more computational resources and redundancy discussed further below in response to section A.1.d)  Furthermore, “Simple Substitution of One Known Element for Another to Obtain Predictable Results” (see MPEP 2143 B) has been held to be within the capabilities of the skilled artisan.  In the present case both elements (dedicated ASICs versus a shared ASIC) are known and disclosed by PAHL, and if either are used, the predictable results are that the signals from the sensors are processed.  (The Simple Substitution argument is discussed further below in response to section A.1.c.)  
Furthermore, although PAHL states that having a shared ASIC provides a particular benefit, he does not state that having multiple ASICs would destroy the functionality of the device. Appellant is reminded that it has been held that prior art suggestions of the claimed invention is not necessarily negated by desirable alternatives. See MPEP 2143.01. And in the instant case, the proposed modification of using two ASICs would not render the sensor unsatisfactory for its intended purpose. Even assuming that there is some inferiority in using multiple ASICs, MPEP 2145(X)D(1) states that "the nature of the teaching is highly relevant and must be weighed in substance. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994).
	The Appellant has argued (section A.1.b of the Brief) that past works by an author of a cited reference that appear on the face of a cited patent that issues from a US Patent Publication are not indicia of “extreme obviousness” and cannot be used as a basis to disregard portions of a reference that teach away from claimed limitations.  This argument has been fully considered and is a misunderstanding the Examiner’s argument.  The words “extreme obviousness” used in the Final Action were not meant to convey “a heightened indicia of obviousness” based on a “different obviousness standard” as argued on page 8 of the Brief.  Rather they were meant to convey a strong legal case for obviousness as based on the evidence from the cited reference.  The Examiner maintains that the evidence from PAHL gives a strong legal case for obviousness of the limitation of using a dedicated ASIC for each sensor as discussed above.  This rejection is based on the standard definition of obviousness as discussed in MPEP 2143.01:
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis). A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. Cir. 2013) (citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21)) .

	The Appellant has argued (section A.1.c of the Brief) that claim 1 is not obvious based on simple substitution.  The Appellant argues that this can only be applied “with no changes in their respective functions”.  This argument has been fully considered and is not persuasive.  The Appellant has listed “simplified electrical connections”, “centrally performed signal processing”, “a single source for a voltage supply”, and “more compact dimensions and its associated space and cost savings” as functions of the device.  The Examiner respectfully disagrees.  These are not functions of the device.  They are at most features or benefits of the device.  A function is something the device does.  The function of the device of claim 1 is to determine the hydrostatic pressure of the fluid or at least one component of the fluid.  The Examiner maintains that this function is accomplished whether the device has a shared ASIC for multiple sensors or a dedicated ASIC for each sensor.
	The Appellant has argued (section A.1.d of the Brief) that the Examiner has not shown that one of ordinary skill in the art would modify PAHL to include a second ASIC to provide more computational resources or to establish redundancy.  This argument has been fully considered and is not persuasive.  The Examiner respectfully disagrees with the Appellant’s assertion that “multiple ASICs do not necessarily have more computational power in a manner that would be useful to Pahl’s system”.  The Examiner maintains that in parallel computing applications there are more computational resources because, in present case, the calculations of pressure for different sensors would be going on simultaneously.  This is the whole basis of using multiple chips in parallel computing.  The Examiner also maintains that redundancy is a valid motivation for many duplications of parts.  In the present case the Appellant has cited para. 12 of PAHL, stating that the device would not work if one of the sensor channels failed.  However this is only one embodiment of the invention.  PAHL discloses many different embodiments including one in FIG. 14 that has four sensors connected to a common ASIC.  PAHL also states in para. 87 (emphasis added):
The multi-MEMS module is not restricted to one of the exemplary embodiments shown. In particular, the features mentioned above can be individually combined with one another and are not mutually exclusive. In this regard, a module optimized individually and optimally for a specific requirement can be obtained. Modules which comprise further chips, openings, signal lines, back volumes, etc. are likewise encompassed by the invention.

Therefore, there are embodiments where the device could still function with several sensors, each with a dedicated ASIC, still providing pressure data even if one ASIC fails, taking a single sensor offline.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/NATHANIEL J KOLB/Examiner, Art Unit 2856                                                                                                                                                                                                        
Conferees:
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856  

/LEE A FINEMAN/TQAS TC 2800
                                                                                                                                                                                                      


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.